Exhibit 10(a)
(Bank of America Logo) [g27236g2723689.gif]
DIRECTORS’ STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT

                          GRANTED TO     AWARD DATE     NUMBER OF
SHARES     FAIR MARKET VALUE
PER SHARE                                                                      
                             

This Restricted Stock Award Agreement (the “Agreement”) is made between Bank of
America Corporation, a Delaware corporation (“Bank of America”), and you, a
Nonemployee Director of Bank of America.
Bank of America sponsors the Bank of America Corporation Directors’ Stock Plan
(the “Plan”). A Prospectus describing the Plan is enclosed as Exhibit A. The
Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).
The award described in this Agreement is for the number of shares of Bank of
America Common Stock shown above (the “Shares”). You and Bank of America
mutually covenant and agree as follows:

1.   The award of the Shares is subject to the terms and conditions of the Plan
and this Agreement. You acknowledge having read the Prospectus and agree to be
bound by all the terms and conditions of the Plan and this Agreement.   2.   You
agree that, upon request, you will furnish a letter agreement providing that you
will not distribute or resell any of said Shares in violation of the U.S.
Securities Act of 1933, as amended, that you will indemnify and hold Bank of
America harmless against all liability for any such violation and that you will
accept all liability for any such violation. Notwithstanding anything to the
contrary herein, the grant, vesting and settlement of this award are conditioned
on the receipt of any necessary [___] regulatory approval.   3.   The Shares
shall not become vested until the first anniversary of the Award Date stated
above (or, if earlier, the date of the next annual meeting of the stockholders
of Bank of America) (the “Vesting Date”). If you cease to serve as a Nonemployee
Director before the Vesting Date due to your death, or if there is a Change in
Control prior to the Vesting Date, then the Shares shall become fully vested as
of the date of such death or Change in Control, as applicable. If you cease to
serve as a Nonemployee Director at any time for any reason other than death
before the earlier of the Vesting Date or a Change in Control, then the Shares
shall become vested pro rata (based on the number of days between the Award Date
and the date of cessation of services divided by 365 days), and to the extent
the Shares are not thereby vested they shall be forfeited as of the date

Non-U.S. Restricted Stock Award Agreement – Directors’ Stock Plan

 



--------------------------------------------------------------------------------



 



      of such cessation of services. Until they become vested, the Shares shall
be held by Bank of America. Vested Shares shall be delivered to you as soon as
practicable following the applicable Vesting Date. In that regard, you agree
that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws as determined by Bank of America
as a condition precedent to the delivery of the Shares. While the Shares are
held by Bank of America, you shall not have the right to sell or otherwise
dispose of such Shares or any interest therein.   4.   In accordance with
Section 5(c) of the Plan, you shall have the right to receive dividends on the
Shares and to vote the Shares prior to vesting.   5.   You acknowledge and agree
that upon your cessation of services as a Nonemployee Director resulting in the
forfeiture of any unvested Shares in accordance with paragraph 3 above, (i) your
right to vote and to receive cash dividends on, and all other rights, title or
interest in, to or with respect to, unvested Shares shall automatically, without
further act, terminate and (ii) the unvested Shares shall be returned to Bank of
America. You hereby irrevocably appoint (which appointment is coupled with an
interest) Bank of America as your agent and attorney-in-fact to take any
necessary or appropriate action to cause the Shares to be returned to Bank of
America, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by Bank of America as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Shares is fully authorized and protected
in relying on, and shall incur no liability in acting on, any documents,
instruments, endorsements, instructions, orders or communications from Bank of
America in connection with the Shares or the transfer thereof, and that any such
transfer agent is a third party beneficiary of this Agreement.   6.   The
existence of this award shall not affect in any way the right or power of Bank
of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of Bank of America, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.   7.   Any notice which
either party hereto may be required or permitted to give to the other shall be
in writing and may be delivered personally, by fax or by mail to such address
and directed to such person(s) as Bank of America may notify you from time to
time; and to you, at your address as shown on the records of Bank of America, or
at such other address as you, by notice to Bank of America, may designate in
writing from time to time.   8.   Regardless of any action Bank of America takes
with respect to any or all income tax or other tax-related withholding
(“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount (if any) withheld by Bank of America. You acknowledge that Bank of
America (a) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the award of Shares,
including the grant and vesting of the Shares, the release and delivery of
Shares to you, the subsequent sale of Shares acquired upon the delivery of the

2

Non-U.S. Restricted Stock Award Agreement – Directors’ Stock Plan



--------------------------------------------------------------------------------



 



    Shares and the receipt of any dividends, and (b) does not commit to
structure the terms of the award or any aspect of the Shares to reduce or
eliminate your liability for Tax-Related Items. Further, if you have become
subject to Tax-Related Items in connection with the Shares in more than one
jurisdiction, you acknowledge that Bank of America may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.       In the
event Bank of America determines that it must withhold any Tax-Related Items as
a result of your participation in the Plan, you agree as a condition of the
award of the Shares to make arrangements satisfactory to Bank of America to
enable it to satisfy all withholding requirements by all legal means, including,
but not limited to, withholding any applicable Tax-Related Items from the
Shares, withholding Tax-Related Items from other compensation (if any) Bank of
America pays to you and/or withholding Tax-Related Items from the cash proceeds
(if any) received upon any sale of any Shares. Bank of America may refuse to
deliver any Shares if you fail to comply with any withholding obligation.      
Bank of America is not providing any tax, legal or financial advice, nor is Bank
of America making any recommendations regarding the Shares and you have been
advised to consult with your personal tax, legal and financial advisors
regarding the Shares before taking any action in relation thereto.   9.   You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data, as described in this
Agreement, by Bank of America for the exclusive purpose of implementing,
administering and managing the award of Shares and your participation in the
Plan. You understand that Bank of America holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Bank of America, details of any entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the award of
Shares and your participation in the Plan (“Data”).       You understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the award, that these recipients may be located
in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections from your country. You understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting Executive Compensation. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purpose of implementing, administering and managing the
award. You understand that Data will be held only as long as is necessary to
implement, administer and manage the award and your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Executive Compensation. You understand,
however, that refusing or withdrawing your consent may affect your ability to
benefit from the award of Shares evidenced by this Agreement. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact Executive Compensation.

3

Non-U.S. Restricted Stock Award Agreement – Directors’ Stock Plan



--------------------------------------------------------------------------------



 



  10.   The validity, construction and effect of this Agreement are governed by,
and subject to, the laws of the United States and the laws of the State of
Delaware, as provided in the Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts of the United States for the Western District of North Carolina,
where this award is made and/or to be performed, and no other courts.

11.   In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Shares. Any prior agreements, commitments or negotiations
concerning the Shares are superseded.

12.   If you move to a country other than the one in which you are currently
residing prior to the delivery of the Shares to you, additional terms and
conditions may apply to the Shares. Bank of America reserves the right to impose
other requirements on the Shares to the extent Bank of America determines it is
necessary or advisable in order to comply with local laws or facilitate the
administration of the Shares and to require you to sign any additional
agreements or understandings that may be necessary to accomplish the foregoing.

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all as of the
day and year first above written.

     
BANK OF AMERICA CORPORATION
  NONEMPLOYEE DIRECTOR:
 
   
 
   
 
   
Chief Executive Officer and President
   

 

4

Non-U.S. Restricted Stock Award Agreement – Directors’ Stock Plan